In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-092 CR

NO. 09-04-093 CR

NO. 09-04-094 CR

____________________


ELLIOTT RECARDO DUNCAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 87797, 89078 and 90074




MEMORANDUM OPINION (1)
	Elliott Recardo Duncan was convicted of the offense of possession of a controlled
substance in Cause Nos. 87797, 89078 and 90074.  Duncan filed notice of appeal on
February 19, 2004.  In each case, the trial court entered a certification of the defendant's
right to appeal in which the court certified that this is a plea-bargain case, and the
defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's
certifications have been provided to the Court of Appeals by the district clerk.
	On February 24, 2004, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not
been supplemented with amended certifications.  Because a certification that shows the
defendant has the right of appeal has not been made part of the record, the appeals must
be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered April 8, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.